DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-20 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Hermans et al, US Patent Publication 2005/0045293.
Regarding claims 1-10, 13-20, Hermans teaches an embossed (see [0014]), creped or uncreped (see [0003]) throughdried [0004] multi-ply [0005-0006] fibrous structure (see abstract, bath tissue) comprising cellulosic pulp fibers (hardwood and softwood [0015]) that is a rolled [0048, 0057, and 0069] sanitary tissue product (paper towel [0069]) and can be multi-ply [0005] with a GM Elongation (referred to as stretch by Hermans) of 17.54% (see table 1 example 14) and a basis weight of greater than 15 gsm to about 120 gsm (example 1 = 64.77, example 10 = 68.88, and example 14 = 68.72 as shown in table 2).
Hermans further teaches that the multiple plys can be made up of different topography or pore structures [0014] and be made up of different materials. It is further stated that the embossing will produce different patterns desired upon the desired effect of the final product [0042].
Hermans further teaches additives that includes temporary wet strength (see examples) and is silent on a permanent wet strength additive (there is not a direct teaching of one being added).
Regarding claims 11-12, Hermans further teaches that the multiple plys can be made up of different topography or pore structures [0014] and be made up of different materials. It is further stated that the embossing will produce different patterns desired upon the desired effect of the final product [0042].
While there is not an explicit teaching of either linear or nonlinear embossments on the final product, the embossments must be either of these two descriptions. The shape and design of the embossments are considered to be an aesthetic choice dependent on the desired outcome and design of the final product. This would have been an obvious modification to one of ordinary skill in the art at the time of the invention.
 ‘If applicant were to argue that the pattern of the embossments distinguished the claimed invention over the prior art, it is recommended that the actual pattern that would make a structural difference in the final product would be actively claimed. Currently it is only required that he embossments are present and are either linear, nonlinear, or both.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16870317 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the minor difference in physical properties are obvious variations and different combination of claimed elements between the different family members of the same invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No.:
10,577,750, 8,334,049, 9,322,136, 7,811,665, 687,140, 10,060,077, 8,334,050,10,240,296, 9,752,281,7,704,601, 9,243,368, 9,340,914, 9,238,890, 8,383,235, 8,025,966, 8,178,196, 8,652,634, 9,463,605, 7,960,020, 8,507,093, 9,085,855, and  9,677,226.
 Although the claims at issue are not identical, they are not patentably distinct from each other because other because the minor difference in physical properties are obvious variations and different combination of claimed elements between the different family members of the same invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003.  The examiner can normally be reached on M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACOB T. MINSKEY

Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748